DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed September 12, 2022 is acknowledged.

Response to Amendment
Claims 1, 3, 4, 9, 13, and 15 have been amended.  Claims 5-8, and 14 have been canceled.  Claims 20-23 are new.  Claims 1-4, 9-13, and 15-23 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 9-13, and 15-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  A response is provided below in bold where appropriate.
Applicant responds to Claim Objections, pg. 11 of Remarks:

Claim Objections

Claims 1 and 15 are objected to due to alleged informalities. Appropriate correction 1s required.

In response, Applicant has opted to incorporate the Examiner’s suggested amendments to claims | and 15 as set forth in item 4 on page 2 of the Office Action.

Accordingly, withdrawal of the claim objections and the associated requirement for appropriate correction is respectfully requested.

Withdrawn based on the claim amendments.

Applicant responds to Specification Objections, pg. 12 of Remarks:

Objection to the Disclosure

The disclosure is objected to due to minor informalities. Appropriate correction 1s required.

In response, Applicant has opted to incorporate the Examiner’s suggested amendments to the specification as set forth in item 5 on page 3 of the Office Action. Applicant has also amended the paragraph beginning at line 23 of page 15 to address an apparent typographical issue.

Accordingly, withdrawal of the objection to the disclosure and the associated requirement for appropriate correction is respectfully requested.

Entered and withdrawn based on the amendments.

Applicant argues 35 USC §101 Rejection, starting pg. 12 of Remarks:

Rejections under 35 U.S.C. § 101

Claims 1-4 and 9-19 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. In particular, the Examiner has indicated that the claims are directed to an abstract idea without significantly more.

These rejections are respectfully traversed for the following reasons.

Step 1

Claim 1 is directed to “[a]n automated user-controlled fund investment system.”

Claim 13 is directed to “[a] computer implemented method of respective user-controlled investments in a fund controlled by an automated fund investment system.”

Accordingly, independent claim 1, its dependent claims 2-4 and 9-12, and claim 13 and its dependent claims 15-23 and are each directed to one of the four statutory categories of patentable subject matter, i.e., a machine or a process.

Step 2A — Prong One

With regard to Step 2A, Prong One of the USPTO’s 2019 Guidance for Determining Subject Matter Eligibility (hereinafter “the 2019 101 Guidelines”), the Examiner asserts, at page 5 of the Office Action that certain features of the claims as indicated at pages 3-5 of the Office Action “cover performance of the limitation as certain methods of human activity. The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.” The Examiner thus concludes that the claim recites an abstract idea.

Also, in making the conclusion that claim 1 recites an abstract idea, namely, certain methods of organizing human activity, the Examiner does not provide any supporting rationale as to how the detailed and varied features of claim 1 are analogous to other ideas identified as abstract in court decisions. In fact, the Examiner’s unsupported conclusion in the instant application is similar to another Examiner’s unsupported assertion of an abstract idea that was at issue in a recent Decision on Appeal by the USPTO’s Patent Trial and Appeal Board (““PTAB”) in Appeal No. 2017-010856 for U.S. Patent Application No. 14/062,126.

In reversing the Examiner’s conclusion of the claims as being directed to patent-ineligible subject matter in this Decision on Appeal, the PTAB applied the 2019 101 Guidelines. In Section E at pages 9-10 of this Decision on Appeal, the PTAB referred to Appellant’s contention that “the Examiner has improperly applied the first stage of the Mayo/Alice framework by improperly assessing what the claims are directed to.”. The PTAB went on to refer to Appellant’s more specific contention that “[i]nstead of giving proper consideration to the claim language as a whole, the Examiner has simply jumped to the unsupported conclusion that the claims are directed to ‘organizing human activity’ — without providing any claim-focused rationale (emphasis added).” Appellant went on to assert that their “claimed invention provides an improved computer data management system, not a method of organizing human activity using a generic computing environment (emphasis added).” Finally, Appellant asserted that 

PTAB decisions are case specific. 

From MPEP 2106.04(a)…
“Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed above. The groupings of abstract ideas, and their relationship to the body of judicial precedent, are further discussed in MPEP § 2106.04(a)(2).” 

The Examiner identified specific limitations believed to be abstract and determined they fell within a grouping of abstract ideas.

[w]hen Appellant’s claims are properly assessed, ... those claims are clearly directed to improvements in which a computer data management system that interfaces the automated data collection and review computer with the database management computer using an iterative validating interface and a messaging system that causes the database management computer to ingest data when it has been determined to be conforming by the iterative validating interface. This is not an abstract idea.

In reversing the Examiner’s rejection under 35 U.S.C. § 101, the PTAB concluded

[w]e agree with Appellant’s argument. We conclude that when evaluated under the Memorandum [2019 101 Guidelines], the claim limitations of claim 1 do not recite a method of organizing human activity. Therefore, we conclude claim 1 does not recite a judicial exception in the form of one of the three abstract ideas enumerated in the Memorandum.

Similar to the facts in the above-discussed Decision on Appeal, the Examiner of the instant application has not given appropriate consideration to the claim language as a whole.

In this regard, the Examiner has not given appropriate consideration to the extensive “practical application” and real-world limitations associated with an automated user-controlled fund investment system in which a “back-end server system is configured to rebalancing the fund in real time or at a selected time t, whenever a trading order 1s processed by the system, and update associated results in respective user profiles and reporting results to respective investment system interface application programs of respective mobile computer-based devices of the respective users,” in order to reach a conclusion that the claim is directed to an abstract idea of organizing human activity without supporting this conclusion with a claim-focused rationale.

Applicant appears to be arguing their system as claimed is not abstract.  The claimed system comprises a mobile computer-based device, a back-end server, and a trading server.  Using computing devices for a judicial exception does not make the computing devices as claimed a particular machine.

Similar to Appellant’s further assertion in the above-discussed Decision on Appeal, the claimed invention of the instant application provides significant improvements in an automated user-controlled fund investment system, not a method of organizing human activity using a generic computing environment.

MPEP § 2106.04(a)(I) states that “[w]hen making the determination of whether a claim is directed to an abstract idea, examiners should keep in mind that some inventions pertaining to improvements in computer functionality or to improvements in other technologies are not abstract when appropriately claimed, and thus may be eligible at Step 2A (emphasis added).”

Amended claim 1 of the instant application is clearly directed to improvements in an automated user-controlled fund investment system.

The Background of the Invention section at lines 13-29 at page 1 of the specification of the present application explains a consequence of technological developments in “[t]he financial sector and especially the stock exchange market” involving “computerized solutions based on artificial intelligence and machine learning” is that

... slow traders are losing in the market. Research of the computerized stock exchange markets indicates that the winners are the large commercial banks trading in large volumes using large amounts of money. The results indicate that the large commercial banks manage better when there are more robots than humans involved in the trading.

Access to such trading solutions for ordinary people is usually limited.

This Background of the Invention section at line 31 of page 1 to line 13 of page 2 of the specification goes on to explain that “[t]here are normally two types of investment products available for people with limited access to capital: 1) Active managed funds ... [and] 2) Index funds [and] ... [f]or both these investment products ordinary people has limited means for influencing the investment strategy other than investing and selling. In active managed funds, the fund manager(s) do all decisions, and in index funds, all decisions are calculated from the market cap distribution.”

As a result, line 28 of page 2 to line 5 of page 3 of the specification explain that

[t]he present invention aims at providing a fund controlling computer system providing a simple interface and control providing any user simplified access means for changing an investment profile at any time, including for example increasing an already made investment in a specific industrial sector, in a specific country, in a specific company etc.

Especially, prior art lacks technical solutions enabling ordinary people to invest smaller amounts of money and at the same time enabling users to be active in deciding an investment profile as well as being able to react as owners to events influencing for example stock markets and thereby their investment.

Therefore, there is a need of a technical solution facilitating active investment and management of smaller amounts of money in funds (emphasis added).

An object of the present application is thus described in lines 10-12 of page 3 of the specification as being “to provide an application program enabling users to control and define interactively as well as automatically investments in an index fund.”

This object is attained by the disclosed features of the present application including, for example, features as discussed at lines 16-28 at page 7 of the specification in that

[w]hen users buy into the index fund, money is transferred from the users account into the account of the index fund. When this is done, the backend system 11 is configured to assign (calculate) a percentage of the index fund associated with the investment account 12, 13. Figure 3 illustrates an example of possible percentage respective users | to 9 has at a same current point in time ¢. When users sell parts of what they own of the index fund, or invest more money into the index fund, the respective percentage of the index fund needs to be re-assigned. The backend system 11 is configured to re- balance user values. The backend system 11 can be configured to re-balance respective user’s values at any time, even in real-time (emphasis added). 

Lines 5-14 at page 8 of the specification explain that

[t]he exposure of invested money to respective groups is normally a responsibility of managers of the index fund. According to an aspect of the present invention, users can actively participate in the management of their own investment. Each user can change the exposure against each of the various asset groups (thereby defining their own investment strategy). The input is given as a custom weight for each group, enabling each user to change their exposure as follows: 0% (default) equals no input (e.g. follow the «natural weighting» of the group (as defined above). Otherwise the users can select any weighting between removal of all investments from the group (- 100%) and the assigned top exposure level (+ X%) (+100% will imply doubling of the «natural weighting»).

Lines 28-36 of page 9 of the specification go on to explain that

... [b]y moving the associated potentiometer button 17’, the exposure to different sectors can be changed. When this is done, i.e. changes of the exposure 1s done, the interface application program is configured to communicate the changes to the backend system 11, which does the necessary recalculations of respective values of respective users and 1s instructing the trading system (or trading robot) 14 to execute the changes. This aspect of the present invention gives small users the ability actively to influence the prices in the market. If the prices goes down, the larger users will certainly react. Especially, trading robots are sensitive to such changes (emphasis added). 

Line 28 of page 10 to line 16 of page 11 of the specification explain that

[o]ne important aspect of the present invention is that the system is capable of tracking investments of the total index fund, but also by tracking the individual investments of respective users in real time. An user will therefore have a real time feedback of how the investment and his strategy perform. If the user sees that his prediction fails, the user has the possibility to intervene and change his investment strategy at any time, i.e. change a percentage of his investment in a geographical area and/or business area for example.

The feedback provided by the system is educational in itself. Over time, users will learn better to assess for example the impact of political changes in the world etc.

Another aspect of the present invention is the ability that a specific user can compare his own performance with another user’s performance. One aim is to learn if the strategy selected is better than another user’s investment strategy, or is worse, or is the same.

Figure 10 illustrates a performance graph illustrating how first user 18 performs compared to second user 19. The indexed return is given as a percentage of initial investment of respective user ...

According to an aspect of the present invention, a first user may be allowed to follow investment performance of a second user, for example via graphs as illustrated in Figure 10 (emphasis added).

Lines 5-17 of page 13 of the specification go on to explain that

[o]ver time the prices of all assets in the fund will vary. Some will increase and some will fall. This changes the percentage of the total market cap for each individual asset. The process of realigning the distribution of assets owned by the fund with the distribution of market cap in based on new prices is called rebalancing. For the type of fund described here, new user input will also be included in this process, whether that is deposits into the fund, withdrawals from the funds, or changed weighting for the user investments.

The rebalancing can be a process run regularly, or as a result of trades that needs to be accounted for in real time. Figure 13 illustrates a process of rebalancing of the index fund. As discussed above, different frequencies of re- balancing the fund influence the cost of the fund. In normal circumstances, the re-balancing happened when respective stock exchanges publish their end-of- day pricing.

Lines 23-29 of page 15 of the specification further explain that

[t]he present invention is a novel system and method enabling ordinary people to invest actively smaller amount of money in shares and/or commodities. Prior art solutions are expensive excluding ordinary people from investing in funds. An aspect of the present invention is that a smaller number of users can influence pricing of assets in the market. Further, the system and method of the present invention requires little knowledge beforehand for people willing to try embodiments of the present invention (emphasis added).

These advantages are attained by disclosed features of the present application including real-time rebalancing as discussed in lines 20-24 of page 18 of the specification which explains that

[a]t any time(t) all user values must undergo a re-calculation and the index funds holdings of assets are adjusted to mirror the combination weights of the users combined. This starts with the same values at the previous time(t- 1) and adjusts for all the changes at time(t) ... (emphasis added).

Respectfully, the above are not computer improvements or improvement of other technology.

Further in this regard, lines 12-26 of page 19 of the specification explain that 

[w]hen users invest, they make a certain amount of cash available in their account. When rebalancing, this cash is transformed into a percentage of the index funds total value, and this percentage is added to the users account so that the growth of this investment 1s controlled by the users input. When rebalancing, each user(i) will have made deposits (can be zero) since previous rebalancing (t-1), that will be included in the user value at the new time(t) ...

When users want to withdraw their index funds, they mark a percentage of their investment for withdrawal. When rebalancing, each user(i) will have made withdrawals (can be zero) since previous rebalancing (t-1), that will be excluded from the user value at the new time(t), this can be represented as a percentage of the total user value ... (emphasis added).

Accordingly, it is evident that claim 1 of the instant application does not recite a judicial exception (e.g., abstract idea) that falls within one of the three groups of abstract ideas that are enumerated in the 2019 101 Guidelines.

The computer itself needs to be improved.  Using existing computer technology for a judicial exception is not the same as improving the computer itself.

In this regard, claim 1, especially as amended in this paper, does not recite a certain method of organizing human activity as it does not involve a fundamental economic concept or commercial and legal interaction as set forth in the 2019 101 Guidelines. Instead, the above- discussed automated user-controlled fund investment system involves a specific and novel combination of features as particularly recited in the advantageous combination of features of claim 1 of the present application which result in the above-discussed advantages.

In summary, the above-discussed advantages, which directly result from the combination of features recited in amended claim 1 of the present application, include rebalancing that is performed in real time. Applicant respectfully submits that this feature requires a technical solution to be achieved and the disclosure of the present application achieves this feature. Also, Applicant respectfully submits that none of the cited publications in the present application teaches how to manage an index fund, for example, without a centrally located manager that performs all associated tasks of managing risk assessments, etc. On the other hand, the disclosure and recited claim features of the present application allow each individual user to perform the managing of his own assets and through the rebalancing of the fund in real time.

A 35 USC 101 rejection is not the same as 35 USC 103 prior art considerations.  For example, novel abstract claims are still abstract.

It is thus evident that such a novel combination of features could not be characterized as merely being a “fundamental” economic practice to any extent. This analysis is consistent with the directives of MPEP § 2106.04(a)(2).ILA.

Accordingly, for at least the foregoing reasons, claim 1 is eligible because it does not recite a judicial exception under Prong One of the revised Step 2A of the 2019 101 Guidelines.

Claims 2-4, 9-13, and 15-23 are eligible by virtue of their dependencies.

Accordingly, withdrawal of the rejections under 35 U.S.C. § 101 is respectfully requested.

Applicant’s claims and teachings use existing computer technology for a judicial exception, and the claims recite abstract elements.  As indicated in the above cited MPEP, abstract claimed elements were identified and an abstract grouping under which they fell was also identified.  Based on this, the claims are abstract.  There appears to be no claimed improvement to computer or other technology itself.   

Step 2A — Prong Two

Further, assuming, for the sake of argument alone, that any of the limitations of the presently claimed invention could be construed as reciting an abstract idea/judicial exception under Prong One of revised Step 2A, Applicant notes that the 2019 101 Guidelines have revised examination procedure to determine whether the judicial exception is integrated into a practical application in Prong Two of revised Step 2A.

In this regard, the 2019 101 Guidelines indicate that if a claim is determined to recite an abstract idea under Prong One of revised Step 2A, Examiners should consider whether the claim at issue recites additional elements that integrate the abstract idea into a practical application under Prong Two of revised Step 2A. As explained in the 2019 101 Guidelines, Examiners should “give weight to all additional elements, whether or not they are conventional, when evaluating whether a judicial exception has been integrated into a practical application.”

With regard to Step 2A, Prong 2, the Examiner asserts in the last paragraph at page 6 of the Office Action that “[t]his judicial exception is not integrated into a practice application” for the reasons set forth in that paragraph.

The USPTO’s “October 2019 Update: Subject Matter Eligibility” reiterated, in the paragraph spanning pages 11-12, the directives that “... if the additional limitations reflect ... an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception. No further analysis is required (emphasis added).”

At page 12 of this update, the USPTO went on to direct that “first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.”

In the paragraph spanning pages 12-13 of this update the USPTO went on to note that “the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology (emphasis added)...”. At page 13 of the update, the USPTO noted that “examiners are not expected to make a qualitative judgment on the merits of the asserted improvement.”

In this regard, on March 20, 2019, the USPTO announced that the USPTO’s Patent Trial and Appeal Board (“PTAB”) had designated Ex Parte Smith, Appeal 2018-000064 (PTAB Feb. 1, 2019), as an informative decision. This informative decision is included on the PTAB’s Precedential and Informative Decisions page of the USPTO website. That decision applies the USPTO’s 2019 101 Guidelines in finding that the subject claim includes additional elements that integrate the judicial exception into a practical application.

At page 8 of the decision, the PTAB indicates that claim 1 of the patent at issue in that case “recites additional limitations which focus on addressing problems arising in the context of a hybrid derivatives trading system in which trades are made both electronically and on a trading floor ...”

In this regard, the PTAB concluded “that these limitations integrate the recited judicial exception of derivative trading into a practical application.” The PTAB referred to the advantages of the claimed features as described in the specification and concluded that “the use of the claimed timing mechanisms and the associated temporary restraints on execution of trades provide a specific technological improvement over prior derivatives trading systems.” As a result, the PTAB concluded that “claim 1 is integrated into a practical application, and under the ... [USPTO’s 2019 101 Guidelines], the claim is eligible because it is not directed to the recited judicial exception.”

In the present application, similar to the factual scenario in the above-discussed Ex Parte Smith, the specification describes particular advantages of the claimed inventions. This analysis is consistent with the directives of MPEP §§ 2106.04(d)(1) and 2106.05(a).IL.

In this regard, Applicant notes that various technological improvements and advantages described in the present application are discussed in the specification as addressed in the previous section of these remarks and repeated as follows.

The Background of the Invention section at lines 13-29 at page 1 of the specification of the present application explains a consequence of technological developments in “[t]he financial sector and especially the stock exchange market” involving “computerized solutions based on artificial intelligence and machine learning” is that 

... slow traders are losing in the market. Research of the computerized stock exchange markets indicates that the winners are the large commercial banks trading in large volumes using large amounts of money. The results indicate that the large commercial banks manage better when there are more robots than humans involved in the trading. 

Access to such trading solutions for ordinary people is usually limited.

This Background of the Invention section at line 31 of page 1 to line 13 of page 2 of the specification goes on to explain that “[t]here are normally two types of investment products available for people with limited access to capital: 1) Active managed funds ... [and] 2) Index funds [and] ... [flor both these investment products ordinary people has limited means for influencing the investment strategy other than investing and selling. In active managed funds, the fund manager(s) do all decisions, and in index funds, all decisions are calculated from the market cap distribution.”

As a result, line 28 of page 2 to line 5 of page 3 of the specification explain that

[t]he present invention aims at providing a fund controlling computer system providing a simple interface and control providing any user simplified access means for changing an investment profile at any time, including for example increasing an already made investment in a specific industrial sector, in a specific country, in a specific company etc.

Especially, prior art lacks technical solutions enabling ordinary people to invest smaller amounts of money and at the same time enabling users to be active in deciding an investment profile as well as being able to react as owners to events influencing for example stock markets and thereby their investment.

Therefore, there is a need of a technical solution facilitating active investment and management of smaller amounts of money in funds (emphasis added).

The above of changing an investment profile at any time and enabling ordinary people to invest smaller amounts of money, would be abstract.

An object of the present application is thus described in lines 10-12 of page 3 of the specification as being “to provide an application program enabling users to control and define interactively as well as automatically investments in an index fund.”

This object is attained by the disclosed features of the present application including, for example, features as discussed at lines 16-28 at page 7 of the specification in that

[w]hen users buy into the index fund, money is transferred from the users account into the account of the index fund. When this is done, the backend system 11 is configured to assign (calculate) a percentage of the index fund associated with the investment account 12, 13. Figure 3 illustrates an example of possible percentage respective users | to 9 has at a same current point in time ¢. When users sell parts of what they own of the index fund, or invest more money into the index fund, the respective percentage of the index fund needs to be re-assigned. The backend system 11 is configured to re- balance user values. The backend system 11 can be configured to re-balance respective user’s values at any time, even in real-time (emphasis added).

Lines 5-14 at page 8 of the specification explain that

[t]he exposure of invested money to respective groups is normally a responsibility of managers of the index fund. According to an aspect of the present invention, users can actively participate in the management of their own investment. Each user can change the exposure against each of the various asset groups (thereby defining their own investment strategy). The input is given as a custom weight for each group, enabling each user to change their exposure as follows: 0% (default) equals no input (e.g. follow the «natural weighting» of the group (as defined above). Otherwise the users can select any weighting between removal of all investments from the group (- 100%) and the assigned top exposure level (+ X%) (+100% will imply doubling of the «natural weighting»).

Lines 28-36 of page 9 of the specification go on to explain that
... [b]y moving the associated potentiometer button 17’, the exposure to different sectors can be changed. When this is done, i.e. changes of the exposure 1s done, the interface application program is configured to communicate the changes to the backend system 11, which does the necessary recalculations of respective values of respective users and 1s instructing the trading system (or trading robot) 14 to execute the changes. This aspect of the present invention gives small users the ability actively to influence the prices in the market. If the prices goes down, the larger users will certainly react. Especially, trading robots are sensitive to such changes (emphasis added).

Line 28 of page 10 to line 16 of page 11 of the specification explain that

[o]ne important aspect of the present invention is that the system 1s capable of tracking investments of the total index fund, but also by tracking the individual investments of respective users in real time. An user will therefore have a real time feedback of how the investment and his strategy perform. If the user sees that his prediction fails, the user has the possibility to intervene and change his investment strategy at any time, i.e. change a percentage of his investment in a geographical area and/or business area for example.

The feedback provided by the system is educational in itself. Over time, users will learn better to assess for example the impact of political changes in the world etc.

Another aspect of the present invention is the ability that a specific user can compare his own performance with another user’s performance. One aim is to learn if the strategy selected is better than another user’s investment strategy, or is worse, or is the same.

Figure 10 illustrates a performance graph illustrating how first user 18 performs compared to second user 19. The indexed return is given as a percentage of initial investment of respective user ...

According to an aspect of the present invention, a first user may be allowed to follow investment performance of a second user, for example via graphs as illustrated in Figure 10 (emphasis added).

Lines 5-17 of page 13 of the specification go on to explain that

[o]ver time the prices of all assets in the fund will vary. Some will increase and some will fall. This changes the percentage of the total market cap for each individual asset. The process of realigning the distribution of assets owned by the fund with the distribution of market cap in based on new prices is called rebalancing. For the type of fund described here, new user input will also be included in this process, whether that is deposits into the fund, withdrawals from the funds, or changed weighting for the user investments.

The rebalancing can be a process run regularly, or as a result of trades that needs to be accounted for in real time. Figure 13 illustrates a process of rebalancing of the index fund. As discussed above, different frequencies of re- balancing the fund influence the cost of the fund. In normal circumstances, the re-balancing happened when respective stock exchanges publish their end-of- day pricing.

Lines 23-29 of page 15 of the specification further explain that

[t]he present invention is a novel system and method enabling ordinary people to invest actively smaller amount of money in shares and/or commodities. Prior art solutions are expensive excluding ordinary people from investing in funds. An aspect of the present invention is that a smaller number of users can influence pricing of assets in the market. Further, the system and method of the present invention requires little knowledge beforehand for people willing to try embodiments of the present invention (emphasis added).

These advantages are attained by disclosed features of the present application including real-time rebalancing as discussed in lines 20-24 of page 18 of the specification which explains that

[a]t any time(t) all user values must undergo a re-calculation and the index funds holdings of assets are adjusted to mirror the combination weights of the users combined. This starts with the same values at the previous time(t- 1) and adjusts for all the changes at time(t) ... (emphasis added).

Further in this regard, lines 12-26 of page 19 of the specification explain that

[w]hen users invest, they make a certain amount of cash available in their account. When rebalancing, this cash is transformed into a percentage of the index funds total value, and this percentage is added to the users account so that the growth of this investment 1s controlled by the users input. When rebalancing, each user(1) will have made deposits (can be zero) since previous rebalancing (t-1), that will be included in the user value at the new time(t) ...

When users want to withdraw their index funds, they mark a percentage of their investment for withdrawal. When rebalancing, each user(i) will have made withdrawals (can be zero) since previous rebalancing (t-1), that will be excluded from the user value at the new time(t), this can be represented as a percentage of the total user value ... (emphasis added).

In summary, the above-discussed advantages, which directly result from the combination of features recited in amended claim 1 of the present application, include rebalancing that is performed in real time. Applicant respectfully submits that this feature requires a technical solution to be achieved and the disclosure of the present application achieves this feature. Also, Applicant respectfully submits that none of the cited publications in the present application teaches how to manage an index fund, for example, without a centrally located manager that performs all associated tasks of managing risk assessments, etc. On the other hand, the disclosure and recited claim features of the present application allow each individual user to perform the managing of his own assets and through the rebalancing of the fund in real time.

The above requires a technical solution and respectfully is not the same as improving a technology.

These technological improvements and advantages directly result from the specifically claimed features. Accordingly, similar to the PTAB’s conclusion in the above-discussed Ex Parte Smith, and also consistent with the directives of MPEP §§ 2106.04(d)(1) and 2106.05(a).II., the use of the claimed features provide specific technological improvements over conventional automated user-controlled fund investment systems and methodologies.

It is evident, for example, from the discussion in the above-cited portions of the specification of the present application, that the claimed features result in an improved functioning of the disclosed computer system as well as an improvement in the technical field of automated user-controlled fund investment systems and methodologies.

Respectfully, there is no technology claimed that is improving the functioning of a computer system.  User-controlled fund investment systems and methodologies as claimed is not a technical field.  

The claimed methods do not merely collect information, analyze it, and display certain results of the collection and analysis. Rather, the claimed methods improve upon how such an automated user-controlled fund investment system and methodology rebalances a fund in real time or at a selected time, t, whenever a trading order is processed by the system.

The above improve rebalances in real time or at selected time t whenever a trading order is processed by the system, as claimed, is abstract.

Accordingly, Applicant respectfully submits that claim 1 does not generally recite applying the claimed invention to well-known and routine computer components, but instead claim 1 requires a specific technique of performing control methodologies of an automated user- controlled fund investment system that result in the above-discussed technological improvements and advantages.

It is respectfully submitted that the claims of the present application are not directed to an abstract idea, but instead are clearly integrated into a practical application for the foregoing reasons, as well as the following additional reasons which will now be discussed.

In this regard, claim 1 of the present application recites an automated user-controlled fund investment system wherein respective users of the fund investment system have user defined fund investment profiles being recorded and updated in a back-end server system, wherein the investment system further comprises:

- a mobile computer-based device configured with an investment system interface application program enabling configuration of specific investment profiles,

- the back-end server system in communication with the mobile computer-based device is configured to respond to user interactions provided via the investment system interface application program,

- a trading server system in communication with the back-end server system is configured to execute trading orders associated with responses of the back-end server system responding to respective user interactions from the configured investment system interface application program from the back-end server, 

wherein the back-end server system further is configured to receive network communicated notifications related to results of trading orders from the trading server system, wherein a trading order comprises at least one of new deposit into the fund by an existing user or a new user, a withdrawal of funds from the fund, or a change in weighting of respective assets defined in a user investment profile,

the back-end server system is configured to rebalancing the fund in real time or at a selected time, t, whenever a trading order is processed by the system, and update associated results in respective user profiles and reporting results to respective investment system interface application programs of respective mobile computer-based devices of the respective users. 

It is thus evident from at least the above-underlined portions of claim 1 that the claims of the present application are therefore directed to a particular, limited application of an automated user-controlled fund investment system and methodology.

Accordingly, for the foregoing reasons, the recitations in claim 1 of the present application would not preempt the use of this system and method in all fields. As a result, the claims of the present application do not monopolize any abstract idea in practice.

Preemption is not a two-way test for eligibility.

For the foregoing reasons, the configuration recited in claim 1 of the present application thus includes additional elements that apply or use any alleged judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Accordingly, Applicant respectfully submits that any alleged recited judicial exception in claim 1 is integrated into a practical application and, under the USPTO’s 2019 101 Guidelines, the claim should be deemed to be eligible because it is not directed to any recited judicial exception.

Based on the foregoing discussion, claim 1 is clearly patent eligible at Prong Two of Step 2A of the 2019 101 Guidelines.

Claims 2-4, 9-13, and 15-23 are patent eligible at least by virtue of their dependencies.
For the foregoing reasons, it is respectfully submitted that the rejections of claims 1-4 and 9-19 under 35 U.S.C. § 101 be withdrawn.

A practical application itself cannot be abstract, and a combination of abstract steps is still abstract.  The above recited steps are themselves abstract and by themselves do not provided additional elements.

Inventive Concept — Step 2B of 2019 101 Guidelines

Moreover, assuming, for the sake of argument alone, that it might be asserted the amended claims are not patent eligible at Prong One or Prong Two of Step 2A, Applicant respectfully submits that the amended claims are patent eligible at Step 2B because the above- discussed additional limitations of the claims are not well-understood, routine, conventional activity in the field. Instead, Applicant submits that the additional limitations of the amended claims provide an inventive concept because the elements of the claims do not perform routine or conventional activities previously known to the industry.

Accordingly, Applicant traverses the Examiner’s assertion in the first paragraph of page 7 of the Office Action that “[t]he claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.”

With regard to Step 2B, in a USPTO Memorandum dated April 19, 2018 pertaining to changes in examination procedure in view of Berkheimer v. HP, Inc., the USPTO directs that an examiner should conclude that an additional element (or combination of elements) is well- understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry, as explained in MPEP § 2106.05(d)(1). Most importantly, the conclusion must be based upon factual determinations.

As explicitly described in the USPTO Memorandum, an additional element is not well- understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following four options: Option 1 — Statement(s) by Applicant, Option 2 — Court Decisions in MPEP § 2106.05(d)(ID, Option 3 — Publication(s), Option 4 — Official Notice.
32
Taking the foregoing four options into account, as described in the above-noted USPTO Memorandum dated April 19, 2018, Applicant respectfully submits that the features of the amended claims of the present application are not well-understood, routine, and conventional.

Even further, for the reasons discussed in the previous section with regard to integration of any judicial exception into a practical application via its meaningful additional limitations, Applicant respectfully submits that amended claim 1 thus includes additional features that add significantly more than any alleged judicial exception itself.

Applicant respectfully submits that it has already been demonstrated in the foregoing discussion with regard to Step 2A, Prong One and Prong Two that the present invention adds significantly more, as a person having ordinary skill in the subject art will utilize the recited automated user-controlled fund investment system and methodology in a non-conventional, and non-routine way based on the utilization of the particular combinations of features as disclosed and claimed in the present application.

In view of the above, Applicant submits that claim 1 as well as its dependent claims 2-4, 9-13, and 15-23 are patent eligible under 35 U.S.C. § 101, and it is kindly requested that the rejections be reconsidered and withdrawn.

For at least the foregoing reasons, Applicant believes that the rejections under 35 U.S.C. § 101 in the Office Action should be withdrawn.

The additional element itself cannot be abstract, therefore it is unclear what is providing significantly more.  Based on the above response, the rejection is respectfully maintained but modified for the claim amendments.

Applicant argues 35 USC §112(b) Rejection, starting pg. 33 of Remarks:

Claim Rejections under 35 U.S.C. § 112(b)

Claims 15-18 are rejected under 35 U.S.C. § 112(b) as being indefinite.

In response to the Examiner’s comments in items 7-10 on pages 8-9 of the Office Action, Applicant has amended claim 15 of the present application.
33
In view of the above, it is submitted that the amended claims are now clearly in compliance with the provisions of 35 U.S.C. § 112(b).

Withdrawal of the rejections under 35 U.S.C. § 112(b) is thus respectfully requested.

Should the Examiner determine that issues remain, then the Examiner is requested to contact Applicant’s undersigned representative to work out acceptable language.

The rejection is withdrawn based on the claim amendments.

Applicant argues 35 USC §103 Rejection, starting pg. 34 of Remarks:

Claim Rejections under 35 U.S.C. § 103

In section (13) of the Office Action, claims 1-3, 9, 10, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Ginsberg et al. (US 2014/0279688) (hereinafter “Ginsberg’) in view of Teixeria et al. (US 2019/0066204) (hereinafter “Teixeira’).

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable the combined references in section (13) above in further view of Padgette (US 2004/0172357).

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable the combined references in section (13) above in further view of Wallman (US 6,338,047).

Claims 13, 14 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Wallman in view of Gleyzer et al. (US 2008/0249954) (hereinafter “Gleyzer’’).

These rejections are respectfully traversed as being inapplicable to the amended claims for the following reasons.

Claim 1 of the present application is amended in this paper to recite an advantageous combination of features of “[a]n automated user-controlled fund investment system wherein respective users of the fund investment system has have user defined fund investment profiles being recorded and updated in a back-end server system ...
34
wherein the bac-end back-end server system further is configured to receive network communicated notifications related to results of trading orders from the trading server system, aad wherein a trading order comprises at least one of new deposit into the fund by an existing user or a new user, a withdrawal of funds from the fund, or a change in weighting of respective assets defined in a user investment profile, 

in real time or at a selected time, t, whenever a trading order is processed by the system, and update associated results in respective user profiles and reporting results to respective investment system interface application programs of respective mobile computer-based devices of the respective users.”

Applicant refers to the paragraphs at line 21 of page 3 - line 7 of page 4, and lines 5-17 of page 13 of the specification of the present application with regard to the claim amendments implemented in this paper.

The Background of the Invention section at lines 13-29 at page 1 of the specification of the present application explains a consequence of technological developments in “[t]he financial sector and especially the stock exchange market” involving “computerized solutions based on artificial intelligence and machine learning” is that

... slow traders are losing in the market. Research of the computerized stock exchange markets indicates that the winners are the large commercial banks trading in large volumes using large amounts of money. The results indicate that the large commercial banks manage better when there are more robots than humans involved in the trading.

Access to such trading solutions for ordinary people is usually limited.
35
This Background of the Invention section at line 31 of page 1 to line 13 of page 2 of the specification goes on to explain that “[t]here are normally two types of investment products available for people with limited access to capital: 1) Active managed funds ... [and] 2) Index funds [and] ... [f]or both these investment products ordinary people has limited means for influencing the investment strategy other than investing and selling. In active managed funds, the fund manager(s) do all decisions, and in index funds, all decisions are calculated from the market cap distribution.”

As a result, line 28 of page 2 to line 5 of page 3 of the specification explain that

[t]he present invention aims at providing a fund controlling computer system providing a simple interface and control providing any user simplified access means for changing an investment profile at any time, including for example increasing an already made investment in a specific industrial sector, in a specific country, in a specific company etc.

Especially, prior art lacks technical solutions enabling ordinary people to invest smaller amounts of money and at the same time enabling users to be active in deciding an investment profile as well as being able to react as owners to events influencing for example stock markets and thereby their investment.

Therefore, there is a need of a technical solution facilitating active investment and management of smaller amounts of money in funds (emphasis added).

An object of the present application is thus described in lines 10-12 of page 3 of the specification as being “to provide an application program enabling users to control and define interactively as well as automatically investments in an index fund.”
This object is attained by the disclosed features of the present application including, for example, features as discussed at lines 16-28 at page 7 of the specification in that [w]hen users buy into the index fund, money is transferred from the users account into the account of the index fund. When this is done, the backend system 11 is configured to assign (calculate) a percentage of the index fund associated with the investment account 12, 13. Figure 3 illustrates an example of possible percentage respective users | to 9 has at a same current point in time t. When users sell parts of what they own of the index fund, or invest more money into the index fund, the respective percentage of the index fund needs to be re-assigned. The backend system 11 is configured to re- balance user values. The backend system 11 can be configured to re-balance respective user’s values at any time, even in real-time (emphasis added).

Line 28 of page 10 to line 12 of page 11 of the specification explain that

[o]ne important aspect of the present invention is that the system is capable of tracking investments of the total index fund, but also by tracking the individual investments of respective users in real time. An user will therefore have a real time feedback of how the investment and his strategy perform. If the user sees that his prediction fails, the user has the possibility to intervene and change his investment strategy at any time, i.e. change a percentage of his investment in a geographical area and/or business area for example.

The feedback provided by the system is educational in itself. Over time, users will learn better to assess for example the impact of political changes in the world etc.

Another aspect of the present invention is the ability that a specific user can compare his own performance with another user’s performance. One aim is to learn if the strategy selected is better than another user’s investment strategy, or is worse, or is the same.

Figure 10 illustrates a performance graph illustrating how first user 18 performs compared to second user 19. The indexed return is given as a percentage of initial investment of respective user (emphasis added).

Lines 5-17 of page 13 of the specification go on to explain that

[o]ver time the prices of all assets in the fund will vary. Some will increase and some will fall. This changes the percentage of the total market cap for each individual asset. The process of realigning the distribution of assets owned by the fund with the distribution of market cap in based on new prices is called rebalancing. For the type of fund described here, new user input will also be included in this process, whether that is deposits into the fund, withdrawals from the funds, or changed weighting for the user investments.
The rebalancing can be a process run regularly, or as a result of trades that needs to be accounted for in real time. Figure 13 illustrates a process of rebalancing of the index fund. As discussed above, different frequencies of re- balancing the fund influence the cost of the fund. In normal circumstances, the re-balancing happened when respective stock exchanges publish their end-of- day pricing.

Lines 23-29 of page 15 of the specification further explain that

[t]he present invention is a novel system and method enabling ordinary people to invest actively smaller amount of money in shares and/or commodities. Prior art solutions are expensive excluding ordinary people from investing in funds. An aspect of the present invention is that a smaller number of users can influence pricing of assets in the market. Further, the system and method of the present invention requires little knowledge beforehand for people willing to try embodiments of the present invention (emphasis added).

These advantages are attained by disclosed features of the present application including real-time rebalancing as discussed in lines 20-24 of page 18 of the specification which explains that  [alt any time(t) all user values must undergo a re-calculation and the index funds holdings of assets are adjusted to mirror the combination weights of the users combined. This starts with the same values at the previous time(t- 1) and adjusts for all the changes at time(t) ... (emphasis added).

Further in this regard, lines 12-26 of page 19 of the specification explain that

[w]hen users invest, they make a certain amount of cash available in their account. When rebalancing, this cash is transformed into a percentage of the index funds total value, and this percentage is added to the users account so that the growth of this investment 1s controlled by the users input. When rebalancing, each user(i) will have made deposits (can be zero) since previous rebalancing (t-1), that will be included in the user value at the new time(t) ...

When users want to withdraw their index funds, they mark a percentage of their investment for withdrawal. When rebalancing, each user(i) will have made withdrawals (can be zero) since previous rebalancing (t-1), that will be excluded from the user value at the new time(t), this can be represented as a percentage of the total user value ... (emphasis added).

In summary, the above-discussed advantages, which directly result from the combination of features recited in amended claim 1 of the present application, include rebalancing that is performed in real time. Applicant respectfully submits that this feature requires a technical solution to be achieved and the disclosure of the present application achieves this feature. Also, Applicant respectfully submits that none of the cited publications in the present application teaches how to manage an index fund, for example, without a centrally located manager that performs all associated tasks of managing risk assessments, etc. On the other hand, the disclosure and recited claim features of the present application allow each individual user to perform the managing of his own assets and through the rebalancing of the fund in real time.

Applicant above provides a review their specification teachings. 

In the rejection of claim 1 at pages 10-14 of the Office Action, the Examiner applies Ginsberg as teaching all of the features of claim 1 of the present application except for the recited “back-end server system.” The Examiner thus goes on to apply Teixeira at pages 14-15 of the Office Action as curing this deficiency of Ginsberg.

The Abstract of Ginsberg teaches that

... [a]n authorized trader may conduct trades and other transactions on behalf of the account, such as repo transactions and the trading of Dollar Depository Receipts. Accountholders may be added or removed in accordance with the rules (emphasis added).

Applicant respectfully submits that Ginsberg clearly teaches that trading is performed on behalf of a user’s account, referring to such an account in the singular form, i.e. independently of the accounts of other users.

Such a teaching is contrary to the disclosure of the present application that teaches trading orders related to a fund that is own collectively by a plurality of users. More particularly, the plurality of users influence the amount of ownership of the fund of respective users when a single user is added or removed from the fund, for example.

There is no recitation in the claims of fund that is own[ed] collectively by a plurality of users.  While claims are read in light of the specification, limitations are not read into the claims.

Applicant respectfully submits that Ginsberg has no teaching, to any extent, with regard to a fund that is owned collectively by each account of such a plurality of accounts.

Respectfully, where is the above claimed?

The additionally applied Teixeira, like Ginsberg, is also directed to management of individual assets owned by individual users. The disclosed database system of Teixeira keeps tracks of investments individually related to each individual user. Applicant refers to claim 1 of Teixeira which recites
... wherein said processor is configured to track the changes in the issued series data and client financial data over time due to changes in the financial markets, the issued ETP series or the client financial data and periodically update the issued series data and client financial data within the relational and non-relational databases for maintenance and report generation.

Applicant respectfully submits that there is no teaching in Teixeira of how changes of one client influences the assets of other users. Instead, each user is treated individually.

Teixeira et al. was only used to literally teach back-end server.  

Applicant is reminded of piecemeal analysis…
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

As a result, it is evident that neither of Ginsberg and Teixeira, whether taken separately or in the Office Action’s applied combination, teaches or even suggests that above-discussed features of newly-amended independent claim 1 of the present application which recites “[a]n automated user-controlled fund investment system wherein respective users of the fund investment system have user defined fund investment profiles being recorded and updated in a back-end server system ...

wherein the back-end server system further is configured to receive network communicated notifications related to results of trading orders from the trading server system, wherein a trading order comprises at least one of new deposit into the fund by an existing user or a new user, a withdrawal of funds from the fund, or a change in weighting of respective assets defined in a user investment profile,

the back-end server system is configured to rebalancing the fund in real time or at a selected time, t, whenever a trading order is processed by the system, and update associated results in respective user profiles and reporting results to respective investment system interface application programs of respective mobile computer-based devices of the respective users (emphasis added).”

As a result, Applicant believes that the advantageous combination of features of claim 1 of the present application is not obvious, even in light of the disclosures of Ginsberg and Teixeira. Accordingly, Applicant respectfully submits that the currently applied rejections should thus be withdrawn for the foregoing reasons.

Therefore, Applicant submits that claim 1 should be deemed patentable over the applied art, and indication of which is kindly requested.

Ginsberg et al. alone teaches most of the claimed elements.  Ginsberg teaches a mobile device with interface that facilitates trading with a remote (back-end) server.  Applicant’s Claim 1, for example, has been amended, however, Fig. 4 alone teaches many aspects such as “Transfer funds,” “Current Cash Balance,” and “Estimated current value.”

The additionally-applied references to Padgette, Wallman, and Gleyzer, with regard to one or more of claims 4, 11, 13, 14, and 19, do not cure the above-discussed deficiencies of Ginsberg and Teixeira.

Claims 2-4, 9-13, and 15-23 are patentable at least by virtue of their dependencies and for additional features that they recite.

For example, claim 4 of the present application recites that

wherein respective visual indicators are configured as a computer model of a gliding physical potentiometer, wherein a user changeable position of a button associated with the configured computer model of the physical potentiometer indicates a user defined percentage change of exposure to the associated assets group.

The Examiner applies Padgette in combination with Ginsberg and Teixeira in the rejection of claim 4 of the present application. However, Applicant respectfully submits that Padgette does not disclose at least the above-quoted feature of claim 4.

Padgette teaches:
“...The risky asset hypothetical 406 may be expressed as a 50% chance of a favorable outcome or a gain and a 50% chance of an unfavorable outcome or loss. A slider bar 408 including a slider 409 or the like may be provided for the user to select a percentage of the risky asset 406 (or the riskless asset 404) that the user would accept in a combined portfolio 410. The user may select the percentage using a pointing device, such as a mouse or the like. As the user moves the slider 409, the combined portfolio 410 may change to show the different expected outcomes as the percentage of the risky asset 406 is changed.” [0120]

The above teaches a slider bar (gliding physical potentiometer) with which a user can select a percentage of risky asset (exposure) to accept in a combined portfolio (assets group).  

Also, claim 11 of the present application recites that “the fund is an index fund.” The Examiner applies Wallman in combination with Ginsberg and Teixeira in the rejection of claim 11 of the present application.

The Background Art section in col. 3, lines 22-32 of Wallman teaches that

[a]n index fund does not vary in its weightings (except as the relative capitalization of the stocks themselves may change) or holdings (except when the index itself changes), and the holdings and the method of determining the weightings are dictated by those who specify the index (such as Standard & Poors, a division of McGraw Hill, for the S&P 500 funds). Even a fund that holds all of the stocks that are publicly traded will not have the weightings in the fund dictated by the preferences of investors, but by whether the stocks in the fund with the specific weightings chosen for the fund are increasing or decreasing in value.

Applicant respectfully submits that the features of amended claim 1 and claim 4, for example, of the present application clearly contradict this teaching of Wallman in that each user of the fund individually allows respective users to change their weightings as defined in their respective investment profiles.

Wallman was not used in Claims 1 and 4, but Claim 11.

The above cited paragraph in the background of Wallman teaches the problems of not being able to adjust a fund.

Claim 11 teaches the fund is an index fund.

Wallman teaches…
“Other investors would similarly contribute and designate. Over time, the fund would reflect the interests of the investors that invest in the fund. That may mean that the fund is overly weighted in particular categories or stocks, it may mean that the entire fund is in one sector, or it may mean that the fund looks very much like the S&P 500 or some other index. The beauty is that it can consistently change as individual preferences change, and the preferences that the fund reflects are not those of professional money managers, but of the investing public participating in the fund. The more an investor puts in the fund, the more that investor's preferences are reflected, but as the fund grows it will obtain the increasing benefits of more and more individual investors selecting stocks and expressing their preferences. Because investors actually have to put money or securities into the fund, they will not be expressing interests that they do not believe in.” (col. 7, lines 34-51)

“The below described preferred embodiment is a computer system implementing a method that permits investors to invest in a fund that reflects the preferences of a multitude of investors. Investors could also invest through another embodiment of the present invention where the investment vehicle is a directly owned portfolio of investments, as further described below. The fund method is described as follows.” (col. 6, lines 7-14)

Example where a user can modify their own portfolio to reflect their own weightings based on what is held in an aggregate portfolio…
“According to this alternate embodiment, an extension of the type of portfolio mechanism described in the related patent application is implemented. In this instance, a portfolio of securities is created that is directly owned by the investor, as opposed to the securities being held in a fund. This portfolio is constituted by using, as one of the criteria for selecting securities, the collaborative filtering technique described in the related application where the filter is basically all investors in the overall system. An investor would select a portfolio (at least as a starting point--the investor could later modify the portfolio) that was a portfolio that represented what all other investors in the system were investing in, and the weighting of those investments (see FIG. 4 at 410). The weighting of investments in the initial portfolio is determined based on the actual weighting as held by the aggregate of all the portfolios in the system. That portfolio could then be modified on a weekly or other basis, either at the option of the investor (see FIG. 4 at 420, 430), or pursuant to a standing instruction (see FIG. 4 at 440, 450) in a manner that would reflect the changing preferences of the investors in the system (see FIG. 4 at 460).” (col. 11, lines 35-55)

“The benefits of active management are generally among the benefits that many investors seek in an actively managed mutual fund where a professional fund manager--the fund adviser--makes the active investment decisions for the fund as a whole. A smaller investor can also use the inventions described in the related applications to track a securities index, or an industry sector, using various selection criteria, thereby mimicking passively managed mutual funds like index funds. The above-mentioned related applications also describe a collaborative filtering technique that assists in the selection of securities to be included in the investor's portfolio by allowing investors to choose to follow the selections of a selected group of investors. The above-mentioned related applications also describe a means to create a portfolio for smaller investors that is limited by or satisfies certain parameters, such as minimum diversification and maximum security issue concentration, so as to be useful as a substitute in 401(k) or similar plans.” (col. 2, lines 21-38)

It appears Applicant’s claims allow for changing assets in an index fund, which the above prior art teaches.

The Examiner applies Wallman in view of Gleyzer in the rejections of claims 13, 14 and 19 of the present application. It is noted that the rejections of claims 13, 14 and 19 are deficient because they do not address the features of claim 1 which are included in each of these claims. Accordingly, in the event that any of these rejections are maintained, they are respectfully requested to be revised accordingly.

Nevertheless, Applicant refers to the above-quoted portion of Wallman together with the following portion of claim 86 of Wallman which recites
... wherein investments is defined as being an interest selected from the group consisting of: equity securities, debt securities, foreign securities, domestic securities, options, warrants, bonds, notes, limited partnership 50 interests, private placement securities, commodities, futures, bank loan syndication interests, global warming rights, air pollution rights, water pollution rights, insurance claim interests, tradable assets, tradable liabilities, and combinations thereof.

Applicant respectfully submits that Wallman does not teach any relevant features related to a collectively owned fund like an index fund, and the effect on other users’ account holding when a user invests more money or is withdrawing money from the collectively owned fund. The additionally applied reference to Gleyzer does not cure these deficiencies of Wallman.

Wallman is about “Method and System For Investing In A Group Of Investments That Are Selected Based On The Aggregated, Individual Preference Of Plural Investors” (title).  

“Other investors would similarly contribute and designate. Over time, the fund would reflect the interests of the investors that invest in the fund. That may mean that the fund is overly weighted in particular categories or stocks, it may mean that the entire fund is in one sector, or it may mean that the fund looks very much like the S&P 500 or some other index. The beauty is that it can consistently change as individual preferences change, and the preferences that the fund reflects are not those of professional money managers, but of the investing public participating in the fund. The more an investor puts in the fund, the more that investor's preferences are reflected, but as the fund grows it will obtain the increasing benefits of more and more individual investors selecting stocks and expressing their preferences. Because investors actually have to put money or securities into the fund, they will not be expressing interests that they do not believe in.” (col. 7, lines 35-51)

For at least the foregoing reasons, Applicant believes that the rejections under 35 U.S.C. § 103 in the Office Action should be withdrawn.

Based on the above response, the rejection is respectfully maintained.

Claims 15-18 are not currently rejected based on prior art as indicated in item 17 at page 26 of the Office Action. Newly-added claims 20-23 are added in this paper as dependent on claims 15-18, respectively.

Based on further search and consideration, no prior art rejection is made to claims 15-18 and 20-23 at this time.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 9-13, and 15-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-4, 9-13, and 15-23 are directed to a system or method, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified system claim 1 and method Claim 13 as the claims that represents the claimed invention for analysis.  Claims 1 and 13 recite the limitations of:
Claim 1:
An automated user-controlled fund investment system wherein respective users of the fund investment system have user defined fund investment profiles being recorded and updated in a back-end server system, wherein the investment system further comprises:
- a mobile computer-based device configured with an investment system interface application program enabling configuration of specific investment profiles,
- the back-end server system in communication with the mobile computer-based device is configured to respond to user interactions provided via the investment system interface application program,
- a trading server system in communication with the back-end server system is configured to execute trading orders associated with responses of the back-end server system responding to respective user interactions from the configured investment system interface application program from the back-end server,
wherein the back-end server system further is configured to receive network communicated notifications related to results of trading orders from the trading server system, wherein a trading order comprises at least one of new deposit into the fund by an existing user or a new user, a withdrawal of funds from the fund, or a change in weighting of respective assets defined in a user investment profile,


Claim 13
A computer implemented method of respective user-controlled investments in a fund controlled by an automated fund investment system according to claim 1, wherein the fund is investing in assets groups comprising at least geographical regions, and/or countries, and other industrial sectors, wherein the computer implemented method comprises steps of:
- deciding by a user to change his respective investment profile by issuing a new trading order,
- activating a payment solution transferring or withdrawing an amount to/from an investment account in the user’s name in the investment system according to a result of the new trading order,
- calculating an estimated percentage of the total fund owned by the user after issuing the new trading order,
- using the estimated percentage of the total fund of the user together with the percentage of each other user in the fund, and update the estimated percentage accordingly,
- waiting until results of any trading with the respective trading orders is finished, and rebalancing the fund in real time or at a defined time t,
- calculating respective user’s actual percentage of the fund based on the result of the trading and the rebalancing of the fund.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. Claim 1 and rebalancing the fund and update results, Claim 13 calculating percentage of the total fund of the user, therefore related to investment fund allocations) and commercial interaction (e.g. Claim 1 and execute trading orders, Claim 13 and activating a payment solution transferring the amount to an investment account).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 1 and 13 are therefore abstract. (Step 2A-Prong 1: YES. The claims are abstract)
In as much as Claim 13 does not require a computer to perform any of the steps, Claim 13 is also abstract under Mental Processes.  See MPEP 2106.04(a)(2) III C where use of a generic computer to perform abstract steps has been shown to be a mental process.
This judicial exception is not integrated into a practical application. In particular, the claims only recite: mobile computer-based device, back-end server system, trading server system, network (Claim 1); computer, investment system of Claim 1 (Claim 13).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See pg. 6, lines 7-13, where the mobile device can be a smart phone or similar computer device.  The server and computer are not taught in any detail, or drawings provided, therefore they appear to be any server or computer that could perform the functions.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 13 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receive are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1 and 13 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-4, 9-12, and 15-23 further define the abstract idea that is present in their respective independent claims 1 and 13 and thus correspond to Certain Methods of Organizing Human Activity.  Claims 15-23 also correspond to Mental Processes as they are under Claim 13.  Hence the dependent claims are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-4, 9-12, and 15-23 are directed to an abstract idea.  Thus, the claims 1-4, 9-13, and 15-23 are not patent-eligible.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2014/0279688 to Ginsberg et al. in view of Pub. No. US 2019/0066204 to Teixeira et al.
Regarding claim 1
An automated user-controlled fund investment system wherein respective users of the fund investment system have user defined fund investment profiles being recorded and updated in a back-end server system, wherein the investment system further comprises:
- a mobile computer-based device configured with an investment system interface application program enabling configuration of specific investment profiles,

Ginsberg et al. teaches:
User’s PDA (mobile computer device)…
“Users 10a-10n may comprise one or more human persons. Users may create and manage accounts, contribute assets to a single or group account, transfer assets from one account to another, specify and communicate parameters relating to an account, and/or otherwise interact with one or more other users, server, or data providers, or other elements of system 100. Users 10 may provide or receive information related to accounts associated therewith. Users 10 may interact with account agents 12, server 2, and/or other users 10 to create, manage, and settle accounts. As used in this application, users 10a-10n may also refer to a user's interface to other system 100 components (like server 2), such as a user's PDA or computer or a program running on a user's computer such as a computer web browser like Internet Explorer.TM., Chrome or Safari which may communicate with data providers 8, agents 12, and/or server 2.” [0224]

One example of LRA (limited risk accounts) with age limit, trading limitation (investment profiles)… 
“LRA may also comprise an account that has a restricted age limit, parental or educational approval, and/or specified rules with regard to account information. Rules may govern disclosure of account-related information, e.g., to educational institutions, parents, friends, merchant sponsors, governmental authorities who have concerns with regard to trading, money laundering or terrorist activities. An LRA may also have exemptions from regulatory bodies with regard to account information, trading limitations, anti-money laundering and fiduciary requirements.” [0157] LRA = Limited Risk Account

Remote (back-end) server…
“The apparatus that performs the process can include a plurality of computing devices that work together to perform the process. Some of the computing devices may work together to perform each step of a process, may work on separate steps of a process, may provide underlying services that other computing devices that may facilitate the performance of the process. Such computing devices may act under instruction of a centralized authority. In another embodiment, such computing devices may act without instruction of a centralized authority. Some examples of apparatus that may operate in some or all of these ways may include grid computer systems, cloud computer systems, peer-to-peer computer systems, computer systems configured to provide software as a service, and so on. For example, the apparatus may comprise a computer system that executes the bulk of its processing load on a remote server but outputs display information to and receives user input information from a local user computer, such as a computer system that executes VMware software.” [0073]

Example of profile…
“In some embodiments, users can store, email, tweet, post, or otherwise associate information with one or more financial instruments, companies, people (such as users and/or non-users), products, services, websites, events, media content (e.g., audio content, music, photographs, video content, website, etc), memes (e.g., words or phrases, symbols, etc.), styles (e.g., fashion styles, clothing combinations, make-up styles), trends, and other concepts. The information associated by the user may comprise a note, comment, review (e.g., essay review and/or a review on a point or star scale along one or more criteria), thought or opinion (e.g., "like," "dislike," "neutral," "want to buy," "do not want to buy," "no opinion," "funny," "not funny," "watch this," "interesting," or other concept (such as media content, e.g., an audio or video file, e.g., created or uploaded by a user), such as by selecting a "want to buy" button or indicator associated with the concept). Such information may be stored, e.g., in the associating user's profile, or in a file associated with the relevant concept (e.g., stored on a review site that stores multiple user reviews). In some embodiments the system may identify users (e.g., by requiring login or checking a cookie), e.g., to identify information about a user who associates information with a concept. For example, users may be required to login to the system before submitting positive or negative reviews about a particular product or other concept, and thereby prevent a single user or group from overly changing a net review score concerning an item. In some embodiments, content associated by a particular user may be kept private to the user (e.g., stored only in a user's private profile), disclosed to one or more people (e.g., one or more specific users or groups, e.g., a user's designated "friends," or the general public). Associated content (e.g., reviews and likes) may be aggregated, e.g., for an aggregate review or "want to buy" score, or a "want to create" score for the origination of new DDRs or a score indicating a measured interest of the entity to undertake an IPO.” [0178]

- the back-end server system in communication with the mobile computer-based device is configured to respond to user interactions provided via the investment system interface application program,

Remote (back-end) server that receives (responds to) user input from a local user computer…
“The apparatus that performs the process can include a plurality of computing devices that work together to perform the process. Some of the computing devices may work together to perform each step of a process, may work on separate steps of a process, may provide underlying services that other computing devices that may facilitate the performance of the process. Such computing devices may act under instruction of a centralized authority. In another embodiment, such computing devices may act without instruction of a centralized authority. Some examples of apparatus that may operate in some or all of these ways may include grid computer systems, cloud computer systems, peer-to-peer computer systems, computer systems configured to provide software as a service, and so on. For example, the apparatus may comprise a computer system that executes the bulk of its processing load on a remote server but outputs display information to and receives user input information from a local user computer, such as a computer system that executes VMware software.” [0073]

Example of PDA as a mobile computer device…
“Users 10a-10n may comprise one or more human persons. Users may create and manage accounts, contribute assets to a single or group account, transfer assets from one account to another, specify and communicate parameters relating to an account, and/or otherwise interact with one or more other users, server, or data providers, or other elements of system 100. Users 10 may provide or receive information related to accounts associated therewith. Users 10 may interact with account agents 12, server 2, and/or other users 10 to create, manage, and settle accounts. As used in this application, users 10a-10n may also refer to a user's interface to other system 100 components (like server 2), such as a user's PDA or computer or a program running on a user's computer such as a computer web browser like Internet Explorer.TM., Chrome or Safari which may communicate with data providers 8, agents 12, and/or server 2.” [0224]

See Back-end below.

- a trading server system in communication with the back-end server system is configured to execute trading orders associated with responses of the back-end server system responding to respective user interactions from the configured investment system interface application program from the back-end server,

Assets traded (therefore executing trading orders) via server (trading server)…
“User preferences module 24 may receive, identify, or determine user preferences concerning one or more users and accounts. For instance, the module may receive the preferences from a user interacting with a user interface. The module may also receive the preferences from an automated user terminal. The module may also determine user preferences based on a program that automatically determines user preferences concerning one or more users, accounts, or assets (such as assets traded via server or otherwise traded on an exchange). User preferences may include preferences and other information that are related to, or that specify, any of the following with respect to one or more users, accounts, and assets: parameters, value information (e.g., historical and current price information), preferred trading partners, preferred users or "friends" for joining group accounts, preferences for viewing account information and receiving updates (e.g., updates concerning an account, such as a notification whenever a new person joins an account in which the user is a member), and other preferences.” [0234]  Inherent with traded on an exchange is execute trading orders.

wherein the back-end server system further is configured to receive network communicated notifications related to results of trading orders from the trading server system, wherein a trading order comprises at least one of new deposit into the fund by an existing user or a new user, a withdrawal of funds from the fund, or a change in weighting of respective assets defined in a user investment profile,

A network for communication paths…
“The term "network" means a series of points or nodes interconnected by communication paths. For example, a network can include a plurality of computers or communication devices interconnected by one or more wired and/or wireless communication paths. Networks can interconnect with other networks and contain subnetworks.” [0080]

Computing devices that work together to perform the process…
“The apparatus that performs the process can include a plurality of computing devices that work together to perform the process. Some of the computing devices may work together to perform each step of a process, may work on separate steps of a process, may provide underlying services that other computing devices that may facilitate the performance of the process. Such computing devices may act under instruction of a centralized authority. In another embodiment, such computing devices may act without instruction of a centralized authority. Some examples of apparatus that may operate in some or all of these ways may include grid computer systems, cloud computer systems, peer-to-peer computer systems, computer systems configured to provide software as a service, and so on. For example, the apparatus may comprise a computer system that executes the bulk of its processing load on a remote server but outputs display information to and receives user input information from a local user computer, such as a computer system that executes VMware software.” [0073]

“According to various embodiments, investment accounts may be created and actively managed on a network such as a social networking website (e.g., similar to Facebook) wherein users may create and manage individual and group accounts comprising cash (and/or other financial instruments such as stock, bonds, derivatives, etc.). Limited Risk Accounts, LRAs, may be created that limit the amount of funds that can be deposited into the account. LRAs by their nature may have lower regulatory requirements for their creation and supervision and are meant to attract younger individuals who would find it difficult to have control of their investment decisions under the existing regulatory environment. Exemplary accounts that may be created include individual trading accounts, retirement accounts, hedge funds, group trading accounts (e.g., a group of users pooling assets for trading in the stock market), special purpose group accounts (e.g., an account to fund a specific party or event), and other investment accounts and/or other accounts. Users may create and join accounts in a manner similar to creating and joining groups on other sites such as Facebook. Users may also block certain users or user groups from access to an account or information about an account.” [0106]

Original deposit (therefore new user deposit) in an account (fund)…
“A limited risk account ("LRA") may comprise an investment account with a set dollar limit for original deposit, e.g., $100. It is an account that can be created online from the information available in a social network account or through the access of an App. The account can be funded from various sources ranging from banks, cash, PayPal, credit cards, or credit from gaming sites, electronic transfers, debt instruments, labor arrangements, or member and group credits, IRAs and other retirement accounts, merchant sponsors, scholarships, education grants or charitable contributions.” [0157]

Example of cash out (withdrawal of funds)…
“(4) Rules governing who, when, and how users may "cash out", redeem, or trade all or a portion of their proportional ownership of the account. For example, rules may specify that users account controllers may leave an account any time, but other users may only leave and cash out from the account upon approval from one, some, or all controlling users or account participants. In some embodiments, an authorized trader of the account may transfer a departing user's cash or assets from the group account to an account of the departing user. In some embodiments, departing users may wait one or more trading days (e.g., 5 business days) before they receive their cash or assets.” [0118]

the back-end server system is configured to rebalancing the fund in real time or at a selected time ,t, whenever a trading order is processed by the system, and update associated results in respective user profiles and reporting results to respective investment system interface application programs of respective mobile computer-based devices of the respective users.

Example of rules for transfer amounts per day or week (selected time t)…
“(3) Rules governing trading and the transfer of funds from the account (e.g., which users have authority to transfer funds, and under what conditions). For example, users may specify during account creation that only users designated as "controlling" users of the account may transfer funds out of the account. In some embodiments, rules may set maximum transfer amounts, e.g., for a given period (e.g., no more than the lesser of $5 or 20% of the account's current cash balance per day or week). In some embodiments, rules may specify which user, users, or user types (e.g., designated "controlling" users) may transfer such funds. In some embodiments, rules may specify that all or a majority of "controlling" users or all account participants must agree on any transfer, or any transfer that satisfies certain criteria (e.g., the amount is greater than the lesser of $5 or 20% of the account's current cash balance and thus requires majority approval from controlling users or all account participants.” [0117]

Example of departing child account trigger (therefore in real time) based on trades (therefore when trading order processed) rebalancing of all children accounts…
“In some embodiments, other users (such as children, e.g., and their associated participants) may join and share in the portfolio according to their pro rata contribution at the time of joining. The children may agree to rules and policies (e.g., as set forth above in 1-10). When the first child decides to leave the portfolio, the first account is credited (or debited) so that it holds the proper amount of gain (or loss). Depending on the circumstances of such departure, the system may trigger the sale of one or more shares in the child accounts, transfer cash or shares between different child accounts, or otherwise rebalance and redistribute funds among accounts so that the departing child account holds the correct value and the remaining portfolio contains the correct value. In some embodiments, a departing child account may trigger a rebalancing (e.g., involving transfers and/or trades between of one or more child accounts) so that all child accounts contain the correct amount. However, to minimize transaction costs, some embodiments may allow child accounts to deviate from their pro rata market share, and rebalance to the pro rata share only upon such child's departure. The portfolio and/or the constituent accounts may be charged one or more fees, e.g., a fee for participating in the portfolio account, a trading/brokerage fee, or other fee.” [0139]

Fig. 4, teaches “User: John Doe” and “Current Cash Balance” 

Example of “view current account value” (therefore real-time balance)…
“FIG. 4 depicts an exemplary interface for creating and managing an account according to at least one embodiment of the methods disclosed herein. As shown in interface 400, which may comprise a website, a user may select various buttons/icons to perform various features. For example, different buttons/icons may comprise: select potential trade, set account parameters/rules, create another individual or group account, view or modify ratings (e.g., of user content, account performance, accountholder trading performance, view or modify preferences (e.g., account preferences, stocks of interest), schedule group events, view upcoming events (such as group events), view account information, buy or sell an account asset (such as a DDR in the account), transfer funds (e.g., to another user or account, e.g., in exchange for consideration), fund a purchase (e.g., buy movie tickets or pizza using account funds), propose a trade (e.g., propose an exchange of funds/assets for funds/assets of another account), send a message to one or more users or accountholders, propose or configure a repo transaction, view current account value, and view other information. It should be appreciated that the interface may comprise any suitable interface via any suitable medium (e.g., computer or smartphone) to configure, view, and/or communicate any parameter, proposal, preference, or other information disclosed herein.” [0291]

Back-end
Ginsberg et al. teaches remote servers, trade via server and PDA.  They also teach network.  They do not literally teach back-end server system.

Teixeira et al. teaches:
Back-end server…
“Located before a FlexInvest module back-end is the FlexInvest module middleware (Block 560), which provides services to software applications beyond those available from an operating system so there may be proper input/output between the front-end of the FlexInvest module and the FlexInvest back-end (Block 562). This creates a more efficient data flow and makes the server/computer operate better. The FlexInvest back-end (Block 562) includes a FlexInvest server (Block 564) and the POSTGRE SQL database (Block 566). The server could be a separate server from the FlexETP server that implements the FlexManager module and Control Panel on the same server. This arrangement of components allows better distribution of communication and management of data and those services not above the transport layer, i.e., over the TCP/IP, but below the application environment. The middleware 560 lies between the operating system software and each side of a distributed computing system in this example.” [0160]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Ginsberg et al. the ability to use back-end server to perform various functions as taught by Teixeira et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Teixeira et al. who teaches the advantages of using a back-end server.

Regarding claim 2
The system of claim 1, wherein the back-end server system is configured to provide segmentation of assets of the fund into assets groups, wherein the grouping is according to at least a geographical region, and/or countries, and/or industrial sectors.

Ginsberg et al. teaches:
Restrict buying companies (assets) in meat or genetically modified food companies (therefore grouping by industrial sectors)…
“In some embodiments, a group may create a portfolio fund, e.g., by constructing a portfolio within an account. Different authorized users of the account may select financial instruments for the fund, which may be purchased with cash or other assets in the account (which may be contributed by users). Users within a group may recommend or determine what securities certain members of the group should buy or sell. For example, vegetarian members may be restricted from buying companies associated with meat products or genetically modified foods. Also, the group may enable other users to buy into the account in exchange for a percentage ownership of the fund (or in some embodiments, the account may issue shares). For example, a new user may contribute $30, and the account managers may use the $30 to purchase $30 of assets mirroring or otherwise representing or contributing to the fund.” [0205]

Regarding claim 3
The system of claim 2, wherein a user can define at least one asset of one or more asset groups via the investment system interface application program to be part of the user’s investment profile.

Ginsberg et al. teaches:
 Select potential trade (asset)…
“FIG. 4 depicts an exemplary interface for creating and managing an account according to at least one embodiment of the methods disclosed herein. As shown in interface 400, which may comprise a website, a user may select various buttons/icons to perform various features. For example, different buttons/icons may comprise: select potential trade, set account parameters/rules, create another individual or group account, view or modify ratings (e.g., of user content, account performance, accountholder trading performance, view or modify preferences (e.g., account preferences, stocks of interest), schedule group events, view upcoming events (such as group events), view account information, buy or sell an account asset (such as a DDR in the account), transfer funds (e.g., to another user or account, e.g., in exchange for consideration), fund a purchase (e.g., buy movie tickets or pizza using account funds), propose a trade (e.g., propose an exchange of funds/assets for funds/assets of another account), send a message to one or more users or accountholders, propose or configure a repo transaction, view current account value, and view other information. It should be appreciated that the interface may comprise any suitable interface via any suitable medium (e.g., computer or smartphone) to configure, view, and/or communicate any parameter, proposal, preference, or other information disclosed herein.” [0291]

Store financial instruments (asset) in user’s profile…
“In some embodiments, users can store, email, tweet, post, or otherwise associate information with one or more financial instruments, companies, people (such as users and/or non-users), products, services, websites, events, media content (e.g., audio content, music, photographs, video content, website, etc), memes (e.g., words or phrases, symbols, etc.), styles (e.g., fashion styles, clothing combinations, make-up styles), trends, and other concepts. The information associated by the user may comprise a note, comment, review (e.g., essay review and/or a review on a point or star scale along one or more criteria), thought or opinion (e.g., "like," "dislike," "neutral," "want to buy," "do not want to buy," "no opinion," "funny," "not funny," "watch this," "interesting," or other concept (such as media content, e.g., an audio or video file, e.g., created or uploaded by a user), such as by selecting a "want to buy" button or indicator associated with the concept). Such information may be stored, e.g., in the associating user's profile, or in a file associated with the relevant concept (e.g., stored on a review site that stores multiple user reviews). In some embodiments the system may identify users (e.g., by requiring login or checking a cookie), e.g., to identify information about a user who associates information with a concept. For example, users may be required to login to the system before submitting positive or negative reviews about a particular product or other concept, and thereby prevent a single user or group from overly changing a net review score concerning an item. In some embodiments, content associated by a particular user may be kept private to the user (e.g., stored only in a user's private profile), disclosed to one or more people (e.g., one or more specific users or groups, e.g., a user's designated "friends," or the general public). Associated content (e.g., reviews and likes) may be aggregated, e.g., for an aggregate review or "want to buy" score, or a "want to create" score for the origination of new DDRs or a score indicating a measured interest of the entity to undertake an IPO.” [0178]

Regarding claim 9
The system of claim 1, wherein the investment system interface application program running in the mobile computer-based device is configured with an application program interface (API) enabling a user to define scripts automating control of respective investment profiles.

Ginsberg et al. teaches:
Scrips for executing instructions (control)…
“It will be readily apparent to one of ordinary skill in the art that the various processes described herein may be implemented by, e.g., appropriately programmed general purpose computers, special purpose computers and computing devices. Typically a processor (e.g., one or more microprocessors, one or more microcontrollers, one or more digital signal processors) will receive instructions (e.g., from a memory or like device), and execute those instructions, thereby performing one or more processes defined by those instructions. Instructions may be embodied in, e.g., one or more computer programs, one or more scripts.” [0068]

Example of user configure a repo transaction (user define script) interface application for automatically transfer (control) of an investment, where there is a lender of stock and lender of $10 (therefore investment profile as lenders)…
“In some embodiments, the system may facilitate repo transactions so that the initial and final transfers occur automatically. For example, a first user and second user may configure a repo transaction wherein the first user "loans" a DDR of Apple stock (market valued at $10) to the second user for one week in exchange for the second user "loaning" the first user $10. At a user interface, the first and second user may define the repo contract by specifying the beginning and end dates, the instruments and/or cash or other consideration to be exchanged, and any "interest" to be paid (e.g., by one user in exchange for the "loan" of cash). As understood by those of skill in the art, two separate users can configure a single contract in any variety of manners, e.g., via a common GUI that requires each user to separately approve the contract once configured, or via one user proposing various contract terms and the other user accepting them. At the beginning of the repo period, the system may automatically transfer the DDR of Apple stock from the first user's account to the second user's account (or to a special repo or escrow holding account), and automatically transfer $10 from the second user's account to the first user's account. At the end of the one week repo period, the system may automatically transfer the DDR and $10 back to the original owners and also transfer the defined "interest payment" from the first user's account to the second user's account. In effect, the second user may effectively "loan" the first user $10 to go to the movies, wherein the loan is secured by the first user's Apple DDR, and the interest paid by the second user is effectively interest paid for the loan. The interest can be represented by transfer of a subset of one or more sub-shares of the borrowers' portfolio to the lender.” [0170]

Regarding claim 10
The system of claim 1, wherein at least a first user of the system is configured to follow an investment performance of at least a second user of the system.

Ginsberg et al. teaches:
Example of following performance of stock pickers (second users)…
“In some embodiments, some of the accounts may be investment accounts. For example, a user may create a group account for investing in technology stocks. Different users may be authorized to purchase stocks using account funds. The system can assess each user's performance in picking stocks. For example, users who consistently pick stocks that perform well can earn reward points or qualify as a "star" trader. The account may specify that the only the two highest-rated stock pickers have authority to purchase or sell stocks in the account.” [0111]

Regarding claim 12
The system of claim 1, wherein respective user profiles are configured with a default investment profile.

Ginsberg et al. teaches:
Default user types as “star investor” (investment profile)….
“(1) Any initial requirements or conditions for creating the group account. For example, in some embodiments the account may become active only when a default or pre-specified number of users (such as three users) or user types (e.g., at least one "star investor") accept an invitation to join from one or more users having authority to invite new members. Alternatively or in addition, the account may require a minimum threshold of funds or assets (e.g., $10 total cash, $20 of assets, or $15 of cash and assets combined based on a determined value of assets) before the account can be activated.” [0114]

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (6) above in further view of Pub. No. US 2004/0172357 to Padgette
Regarding claim 4
The system of claim 2, 
wherein the investment system interface application program is configured with a graphical interface comprising visual indicators representing respective asset groups,

Ginsberg et al. teaches:
	Fig. 4 and “Repo transaction” as an asset group…

wherein respective visual indicators are displayed on a touch sensitive surface of a display in communication with the mobile computer-based device,

Ginsberg et al. teaches:
PDA interface (therefore touch sensitive surface)…
“Users 10a-10n may comprise one or more human persons. Users may create and manage accounts, contribute assets to a single or group account, transfer assets from one account to another, specify and communicate parameters relating to an account, and/or otherwise interact with one or more other users, server, or data providers, or other elements of system 100. Users 10 may provide or receive information related to accounts associated therewith. Users 10 may interact with account agents 12, server 2, and/or other users 10 to create, manage, and settle accounts. As used in this application, users 10a-10n may also refer to a user's interface to other system 100 components (like server 2), such as a user's PDA or computer or a program running on a user's computer such as a computer web browser like Internet Explorer.TM., Chrome or Safari which may communicate with data providers 8, agents 12, and/or server 2.” Inherent with a PDA is a touch sensitive surface.

wherein respective visual indicators comprise further selectable visual sub-indicators,

	Fig. 4 teaches visual sub-indicators…


    PNG
    media_image1.png
    235
    458
    media_image1.png
    Greyscale



wherein a visual sub-indicator is associated with a single company, and

The above teaches DDR 1 as example of a trading instrument that represents Apple (single company)…
“…In accordance with this and other objects of the invention systems and procedures are employed to create a new trading instrument called a Dollar Depository Receipt, DDR, that represents a fixed dollar amount of a security, e.g., $10 of Apple stock. In one aspect of the invention an individual can share this $10 purchase of Apple stock with a select group of individuals that belongs to a created group. When another member of the group purchases a $10 Google DDR then the systems can join these two purchases to form a portfolio that can be shared by the two members of the group so that each participant owns the equivalent of $5 of Apple stock and $5 of Google stock…” [0003]

wherein respective visual indicators are configured as a computer model of a gliding physical potentiometer, wherein a user changeable position of a button associated with the configured computer model of the physical potentiometer indicates a user defined percentage change of exposure to the associated assets group. 
	
See Potentiometer below.

Potentiometer
The combined references teach visual indicators.  They do not teach gliding potentiometer.

Padgette also in the business of indicators teaches:
A slider bar (gliding potentiometer) for percent of asset…
“…The risky asset hypothetical 406 may be expressed as a 50% chance of a favorable outcome or a gain and a 50% chance of an unfavorable outcome or loss. A slider bar 408 including a slider 409 or the like may be provided for the user to select a percentage of the risky asset 406 (or the riskless asset 404) that the user would accept in a combined portfolio 410. The user may select the percentage using a pointing device, such as a mouse or the like. As the user moves the slider 409, the combined portfolio 410 may change to show the different expected outcomes as the percentage of the risky asset 406 is changed.” [0120]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to use a slider (potentiometer) as taught by Padgette since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Padgette who teaches the advantages of using a slider for adjusting percentage of assets.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (6) above in further view of Patent No. US 6338047 to Wallman.
Regarding claim 11
The system of claim 1, wherein the fund is an index fund.

Ginsberg et al. teaches:
Exceeds index fund…
“(17) Any rules governing how a user or group of users may earn or accrue points or other value, e.g., which may be redeemable for money (e.g., account value), goods, services, privileges, or other consideration. For example, if the account's financial performance exceeds a specified parameter (e.g., a rate of return of a specified reference index such as the S&P 500), e.g., over a period of time such as five trading days, then rules may specify that a designated trader responsible for the account's trades has earned a designated number of points, such as 100 points for each percentage point by which the account exceeds the reference metric. Such points may be redeemable for cash from the account, control or other decision-making authority of the account (e.g., control over how to spend the group account's funds, e.g., through a pizza party as opposed to a movie), one or more "extra" votes when voting to make decisions for the account, or prizes donated to or purchased by account funds (e.g., candy bars donated to the account or purchased with account funds by an authorized account spender) or received as rewards from qualified merchants. Other awards may be scholarships offered by educational, charitable or financial institutions.” [0132]

	Index Fund
The combined references teach fund.  They do not teach fund as an index fund.

Wallman also in the business of funds teaches:
The fund looks like an index fund…
“Other investors would similarly contribute and designate. Over time, the fund would reflect the interests of the investors that invest in the fund. That may mean that the fund is overly weighted in particular categories or stocks, it may mean that the entire fund is in one sector, or it may mean that the fund looks very much like the S&P 500 or some other index. The beauty is that it can consistently change as individual preferences change, and the preferences that the fund reflects are not those of professional money managers, but of the investing public participating in the fund. The more an investor puts in the fund, the more that investor's preferences are reflected, but as the fund grows it will obtain the increasing benefits of more and more individual investors selecting stocks and expressing their preferences. Because investors actually have to put money or securities into the fund, they will not be expressing interests that they do not believe in.” (col. 7, lines 34-51)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to use an index fund as taught by Wallman since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Wallman who teaches the funds may look like index funds and the combined references benefit as they can track index funds.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2014/0279688 to Ginsberg et al. in view of Pub. No. US 6338047 to Wallman in view of Pub. No. US 2008/0249954 to Gleyzer et al.
Regarding claim 13
A computer implemented method of respective user-controlled investments in a fund controlled by an automated fund investment system according to claim 1, wherein the fund is investing in assets groups comprising at least geographical regions, and/or countries, and other industrial sectors, wherein the computer implemented method comprises steps of:

- deciding by a user to change his respective investment profile issuing a new trading order, 

Wallman teaches:
Investors (users) invest in fund…
“Yet another object of the present invention is to provide the first opportunity for investors to invest in a dynamically-changing fund that is actively managed not by a professional manager but by the constantly and dynamically changing preferences of thousands or millions of investors. The result may well be a fund that outperforms the professional managers, and the popular indices (i.e., the "market").” (col. 3, lines 66-67 to col. 4, lines 1-5)

See Change Profile below.

- activating a payment solution transferring or withdrawing an amount to/from an investment account in the user’s name in the investment system according to a result of the new trading order,

Provide cash (activating a payment solution) by transfer of funds…
“The users 110 would provide cash and/or securities 160 to the fund operation through a connection 150 such as the mails (e.g., a check or money order via U.S. mail or overnight courier) 151, an electronic funds transfer 152, or otherwise. A user's cash and/or securities should be on deposit at the fund operation prior to the execution of instructions (received via the interface 120) to the system integrator and calculator 130 as to how such amounts should be invested in the fund 140, or may be provided subsequently to the fund pursuant to a commitment of the user. The system integrator and calculator 130 accepts such instructions 340 (FIG. 3) and enters into the appropriate transaction 310 (FIG. 3) on behalf of the fund 140 through its connection 180 to the market 170. The system would work identically if the orders are received as "preferences" of the users transmitted to a manager 130, who would then execute trades reflecting such preferences for the fund.” (col. 9, lines 6-22)

- calculating an estimated percentage of the total fund owned by the user after the issuing the new trading order,

Example of percentage ownership of total fund by Investor 7…
Fig. 2b…


    PNG
    media_image2.png
    238
    423
    media_image2.png
    Greyscale


Inherent with “OWNS” and the percentage is issuing a trader order then calculating percentage.   

- using the estimated percentage of the total fund of the user together with the percentage of each other user in the fund, and update the estimated percentage accordingly,

Consistently change (update)…
“Other investors would similarly contribute and designate. Over time, the fund would reflect the interests of the investors that invest in the fund. That may mean that the fund is overly weighted in particular categories or stocks, it may mean that the entire fund is in one sector, or it may mean that the fund looks very much like the S&P 500 or some other index. The beauty is that it can consistently change as individual preferences change, and the preferences that the fund reflects are not those of professional money managers, but of the investing public participating in the fund. The more an investor puts in the fund, the more that investor's preferences are reflected, but as the fund grows it will obtain the increasing benefits of more and more individual investors selecting stocks and expressing their preferences. Because investors actually have to put money or securities into the fund, they will not be expressing interests that they do not believe in.” (col. 7, lines 35-51)

- waiting until results of any trading with the respective trading orders is finished, and rebalancing the fund in real time or at a defined time t,

	Value each day…
“A convenient mechanism for providing that "pro rata interest" to the investor would be to establish a net asset value each day (or on some other selected period less than or greater than one day) and then have the investor "buy" an interest in the fund at that price for his contribution. Such a mechanism is typically used in an open-end mutual fund.” (col. 7, lines 29-34)

See Finished below.
See Rebalance below.

- calculating respective user’s actual percentage of the fund based on the result of the trading and the rebalancing of the fund.

Where the cycle of calculating percentages (Fig.2b) is repeated based on add, subtract, and shift positions…
“The above cycle is repeated and completed for any other investor who cares to join the fund or who wishes to add to, subtract from, or shift their position in the fund. According to one embodiment, such cycles are executed as the orders arrive. According to an alternate embodiment, such cycles are batched and completed as a batched, aggregated set of transactions, as illustrated in FIGS. 2a and 2b. Such batches of transactions are done once a day or more or less frequently, at the system operator's discretion, or as advertised, or as agreed with users. Batches may also be executed when a threshold amount of orders has been reached. The threshold amount may be measured in terms of volume of shares or in the dollar volume of the accumulated orders.” (col. 9, lines 49-62)

Change Profile
Wallman teaches users and trading.  They do not teach changing user profile based on trading.

Ginsberg et al. also in the business of trading teaches:
Track user preferences (investment profile) based on trading…
“In some embodiments, the system can track user and group account and trading activity. Based on this activity, the system can determine user and group preferences (e.g., in a manner similar to Netflix for movies and Pandora for music). The system may make recommendations (e.g., recommend a stock or rate a stock based on a user's or group's preferences or trading history), and suggest stocks to buy or sell, e.g., for diversification or to better hedge an existing portfolio. The system may disclose the preferences and recommendations--as well as account information--of one user or group to the user and group, and may also disclose the information to other individuals and groups. For example, a user may request recommendation information (or account information) from another user, or the group may allow only "friends" of a user to view that users recommendations, ratings, and account info.” [0160]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Wallman the ability to change a user profile as taught by Ginsberg et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Ginsberg et al. and the financial benefits of making recommendations based on history.  

Finished
The combined references teach open-end mutual fund.  They do not teach trading is finished.

Gleyzer et al. also in the business of mutual funds teaches:
Mutual funds with end of day trading (trading is finished)…
“Unlike mutual funds which have static net-asset values, an ETF's price changes throughout the day, as the supply and demand fluctuates. Therefore the performance for that ETF will change rapidly. Notably, ETFs are not limited to once-a-day trading at the end of the day, thereby again differentiating ETFs from mutual funds. In effect, a purchaser of one or more units in an ETF is bargaining upon the future performance of the ETF, which depends from the underlying stock that comprise the ETF. The WUMI calculation results in a whole number (preferably 5 digits, as discussed below) which serves as the basis of "per unit" price in the WUMI-ETF. One or more units in the WUMI-ETF when acquired by an investor is thereafter itself tradeable.” [0006]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Wallman the ability to do wait until trading is finished as taught by Gleyzer et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Wallman who teaches mechanism typically used by open-end mutual funds, which is end of day.

Rebalance in Real Time
The combined references teach rebalancing.  They do not teach real time.

Ginsberg et al. also in the business of rebalancing teaches:
Trigger (therefore real time) rebalance…
“…Depending on the circumstances of such departure, the system may trigger the sale of one or more shares in the child accounts, transfer cash or shares between different child accounts, or otherwise rebalance and redistribute funds among accounts so that the departing child account holds the correct value and the remaining portfolio contains the correct value. In some embodiments, a departing child account may trigger a rebalancing (e.g., involving transfers and/or trades between of one or more child accounts) so that all child accounts contain the correct amount. However, to minimize transaction costs, some embodiments may allow child accounts to deviate from their pro rata market share, and rebalance to the pro rata share only upon such child's departure. The portfolio and/or the constituent accounts may be charged one or more fees, e.g., a fee for participating in the portfolio account, a trading/brokerage fee, or other fee.” [0139]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to rebalance in real time as taught by Ginsberg et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Ginsberg et al. and the benefits of maintining current account information.    

Regarding claim 19
The method according to claim 13, wherein the fund is an index fund. 

Wallman teaches:
The fund looks like an index fund…
“Other investors would similarly contribute and designate. Over time, the fund would reflect the interests of the investors that invest in the fund. That may mean that the fund is overly weighted in particular categories or stocks, it may mean that the entire fund is in one sector, or it may mean that the fund looks very much like the S&P 500 or some other index. The beauty is that it can consistently change as individual preferences change, and the preferences that the fund reflects are not those of professional money managers, but of the investing public participating in the fund. The more an investor puts in the fund, the more that investor's preferences are reflected, but as the fund grows it will obtain the increasing benefits of more and more individual investors selecting stocks and expressing their preferences. Because investors actually have to put money or securities into the fund, they will not be expressing interests that they do not believe in.” (col. 7, lines 34-51)

Prior Art Rejection
A prior art search for claims 15-18 and 20-23 was performed but does not result in a prior art rejection at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communicatins from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693